IN THE UNITED STATES DISTRICT COURT
FOR 'I`HE`. MIDDLE DISTRICT OF NORTH CAROLINA ` y

TnoMAs LYNN HAMILToN,
Piaiaaa,
iziscv?

V.

NANCY A. BERRYHILL,
Acting Cornrnissioner of Sociai Security,

\~./\.,.,/\~../\-._/\_/\_/\\_/\_/\_/\_/

Defendant.
MEMORANDUM OPINION AND RECOMMENDATION
OF UNITED STATES MAQISTRATE }UDGE
Piaintif`f Thornas Lynn I-iamiiron (“PiaintifF’)_ brought this action pursuant to Sections
205(§;) and 163i(c)(3) of the Social Security Act (the “Act”), as amended (42 U.S.C. §§ 405(§)
and 1383(€)(3)), to obtain judicial review of~a final decision of the Cotnmissioner of Social
Se_curity denying his ciairns for Disability insurance Benefits and Snppiemental Security
Incorne under, respectively, Tities ll and XVI of the Act. The parties have filed cross-motions
for judgrnent; and the administrative record has been certified to the Court for revieW_.
I. PROCEDURAL HISTORY
Plaintiff protectiver filed appiications for Disability insurance Beneiits and
Suppiernental Security income Beneiits on December 27, 2013 and March 9, 2015,
respectively, alleging a disability Onset date of August ‘i, 2013 in both applications (Tr. at 11,

164-71.)1 ' Piainriff’s appiicarions Were denied initially (I'r. at 76“85, 104~07) and upon

 

1 Transcript citations refer to the Sealed Adrninistra£ive Record [Doc. #Bj.

 

reconsideration (i`r. at 36-103, 111~20). Thereafter, Plaintiff requested an administrative
hearing de novo before an Adminisnative Law]udge (“ALJ”). (Tr. at 122-23.) Plaintiff, along
with his attorney and an impartial vocational expert, attended the subsequent hearing on
l\lovernher 2, 2016. (’I`r. at li.) The AL] ultimately concluded that l’laintiff was not disabled
Within the meaning of the Act from his alleged onset date through Fehruary 27, 2017, the date
of the administrative decision. (Tr. at 28.) On Novemher S, 2017, the Appeals Council denied
Plaintift’ s request for review of this decision, thereby making the AL]’s conclusion the
Commissioner’s final decision for purposes of judicial review. (Tr. at 1-5.)
u. LEGAL stANt)ARD n

Federal law “authorizes judicial review of the Social Security Cornrnissioner’s denial of
social Security hencfits.” Hines v. Barnhart, 453 F.3d 559, 561 (4tl'1 Cir. 2006). l_lowever, the
scope of review of such a decision is “extremely limited.’J Frady v. I-larris, 646 F.Qd 143, 144
(4th Cir. 1981). “The courts are not to try the case de novo.” 'Oppenheim v. Finch, 495 F.Zd
396, 397 (4th Cir. 1974). instead, “a reviewing court must uphold the factual Endings of the
AL] if they are supported by substantial evidence and were reached through application of the
correct legal standard.” Hancock v. Astrue, 667 F.?)d 470, 472 (4th Cir. 2012) (internal
quotation omitted).

“Substantial evidence means csuch relevant evidence as a reasonable mind might accept
as adequate to support a conclusion.”’ Hunter v. Sullivan; 993 F.Zd 31, 34 (4th Cir. 1993)
(quoting Richardson v. Peraies, 402 U.S. 389, 390 (l97i)). “lt consists of more than a mere
scintilla of evidence but may he somewhat less than a preponderance.” Mastro v. Apfel, 270

F.3d 171, 176 (4th Cir. 2001) (internal citations and quotation marks omitted). “If there is

evidence to justify a refusal to direct a verdict were the case before a jury, then there is

substantial evidence.” Hunter, 993 F.2d at 34 (internal quotation marks omitted).

 

“ln reviewing for substantial evidence, the court should not undertake to re-weigh
conflicting evidence, make credibility determinations, or substitute its judgment for that of the
[AL]].” M, 270 F.3d at 176 (internal brackets and quotation marks omitted). “\Y/here
conflicting evidence allows reasonable minds to differ as to whether a claimant is disabled, the
responsibility for that decision falls on the AL].” Hancock, 667 F.3d at 472. “The issue before
[the reviewing court], therefore, is not whether [the claimant] is disabled, but whether the
AL]’s finding that [the clairnant] is not disabled is supported by substantial evidence and was
reached based upon al correct application of the relevant law.” Craig v. Chater, 76_ F.?)d 585,
ssa gail ca 1996). f

ln undertaking this limited review, the Court notes that “[a] claimant for disability
- benefits bears the burden of proving a disability.” Hali v. Harris, 658 F.2d 260, 264 (4th Cir.7
1981). ln this conteXt, “disability” means the ‘“inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment which can be
expected to result in death or which has lasted or can be expected to last for a continuous

period of not less than 12 months.”’ l_d. (quoting 42 U.S.C. § 423(d)(1)(A)).2

 

2 “The Social Security Act comprises two disability benefits programs The Social Security Disability Insurance
Program (SSDI), established by Title ll of the Act as amended, 42 U.S.C. § 401 et seq., provides benefits to
disabled persons who have contributed to the program while employed The Supplemental Security Income
Program (SSI), established by Title XVl of the Act as amended, 42 U.S.C. § 1381 et seq., provides benefits to
indigent disabled persons The statutory definitions and the regulations promulgated by the Secretary for
determining disability, see 20 C.F.R. pt. 404 (SSDI]; 20 C.F.R. pt. 416 (SSI), governing these two programs are,
in all aspects relevant here, substantively identical.” Q_m_ig, 76 F.Bd at 589 n.l.

3

c‘The Comrnissioner uses a five-step process to evaluate disability claims.” Hancock,
667 F.3d at 472 (citing 20 C.F.R. §§ 404.1520(a)(4); 416.920(a)(4)). “Under this process, the
Commissioner asks, in sequence, whether the claimant (1) worked during the alleged period
of disability; (2) had a severe impairment; (3) had an impairment that met or equaled the
requirements of a listed impairment; (4) could return to her past relevant work; and (5) if not,
could perform any other work in the national economy.”- ld_.

A finding adverse to the claimant at any of several points in this five-step sequence
forecloses a disability designation and ends the inquiry For example, “[t]he hrst step
determines whether the claimant is engaged in ‘substantial gainful activity.’ lf the claimant is
working, benefits are denied The second step determines if the claimant is ‘severely’ disabled
if not, benefits are denied.” Bennett v. Sullivan, 917 F.2d 157,- 159 (4th Cir. 1990).

On the other hand, if a claimant carries his or her burden at the first two steps, and if
the claimant’s impairment meets or equals a “listed impairment” at step three, “the claimant
is disabled.” l\/Ia_stro, 270 F.3d at 177. Alternatively, if a claimant clears steps one and two,
but falters at step three, i.e.J “[i]f a claimant’s impairment is not sufficiently severe to equal or
exceed a listed impairment,” then “the AL] must assess the clairnant’s residual functional

ca aci ‘RFC’ .” id at 179.3‘ Stc four then re uires the AL to assess whether, based on
P tY P Cl

 

 

3 “RI"C is a measurement of the most a claimant can do despite lthe claimant’s] limitations.” Hines, 453 F.F)d
at 562 (noting that administrative regulations require RFC to reflect clairnant’s “ability to do sustained work-
related physical and mental activities in a work setting on a regular and continuing basis . . . [which} means 8
hours a day, for 5 days a week, or an equivalent work schedule” (internal emphasis and quotation marks
omitted)). The RFC includes both a “physlcal exertional or strength limitation” that assesses the claimant’s
“ability to do sedentary, light, medium, heavy, or very heavy work,” as well as c‘nonexertional limitations
(mental, sensory, or skin impairments).” M, 658 F.2d at 265. “RFC is to be determined by the AL] only after
[the AL]'_| considers all relevant evidence of a claimant’s impairments and any related symptoms (e.g., pain).”
Hines, 453 F.?)d at 562-63.

that RFC, the claimant can “perform past relevant work”; if so, the claimant does not qualify
as disabled l_d. at 179-80. However, if the claimant establishes an inability to return to prior
work, the analysis proceeds to the fifth step, which"‘requires the [Government] to prove that
a significant number of jobs exist which the claimant could perform, despite the claimant’s
impairments.” l;ii@, 453 F.?)d at 563. in making this determination, the AL] must decide
“whether the claimant is able to perform other work considering both [the claimant’s RFC]
and [the claimant’s] vocational capabilities (age, education, and past work experience) to adjust
l to a new job.” §all, 658 F.2d at 264-65. lf, at this step, the Government cannot carry its
“evidentiary burden of proving that [the claimant] remains able to work other jobs available

in the community,-” the claimant quali&es as disabled l-lines, 453 F.?)d at 567.

 

m niscussioN _

ln the present case, the AL] found that Plaintiff had not engaged in “substantial gainful
activity” since August 1, 2013, his alleged onset date. Plaintiff therefore met his burden at step
one of the sequential evaluation process Cl`r. at 14.) At step two, the Al_.] further determined
that Plaintiff suffered from the following severe impairments:

peripheral vascular disease, gastritis, gastrointestinal hemorrhage, bipolar
disorder, personality disorder, and drug and alcohol abuse

(I_d.) The AL] found at step three that none of these impairments, individually or in
combination, met or equaled a disability listing (Tr. at 15_-17.) The AL] therefore assessed
Plaintiff’s RFC and determined that he could perform sedentary work with the following
additional limitations:

[Plaintiff] has the residual functional capacity to liftand/ or carry ten pounds

occasionally and less than ten pounds frequently lie can occasionally push
and/ or pull with the bilateral leg[s]. He can stand and/ or walk for up to a total

5

of two hours in an eight-hour workday, and can sit for up to a total of six hours

in an eight-hour workday. He can occasionally climb ramps [and] stairs, can

never climb ladders, ropes, [or] scaffolds[,] and can occasionally kneel, crouch,

and crawl. He can perform goal-oriented rather than production-oriented work

(i.e., the performance of work tasks in allotted time is more important than the

pace at which the work tasks are performed). He can perform simple, routineJ

repetitive work (i.e., requires little or no judgment; requires little specific

vocational preparation and can be learned on the jobs within thirty days; does

not provide work skills; and has no more than frequent changes in core work

duties).

(Tr. at 17.) Based on the RFC determination, the AL] found at step four of the analysis that
Plaintiff was unable to perform any of his past relevant work. (Tr. at 25.) However, the AL]
found at step five that, given Plaintift’s age, education, work experience, RFC, and the
testimony of the vocational expert as to these factors, he could perform other jobs available
in the national economy Cl`r. at 25-27.) Accordingly, the AL] concluded that Plaintiff was
not disabled under the Act. (Tr. at 27-28.)

Plaintiff, citing Mascio v. Colvin, 780 F.?)d 632 (4th Cir. 2015), now raises two
challenges to the AL]’s RFC assessment First, he contends that the AL] improperly
discounted Plaintiff’ s testimony regarding his physical limitations Second, he argues that the_
AL] failed to properly account for Plainan s moderate limitations n in concentration,
persistence, and pace. After a thorough review of the record, the Court hnds that neither of
these contentions merits remand

A. Symptom Evaluation

Plaintiff first contends that substantial evidence fails to support the AL]’s evaluation
- regarding the limiting effects of Plaintiff’s physical symptoms Under the applicable

regulations, the AL_j’s decision must “contain specific reasons for the weight given to the

individual’s symptoms, be consistent with and supported by the evidence, and he clearly

6

articulated so the individual and any subsequent reviewer can assess how the adjudicator
evaluated the individual’s symptoms.” Social Security Ruling l6-3p, Title-s ll and XVl:
Evaluation of Symptoms in Disability Claims, SSR l6_3p, 2017 WL 5180304 (Oct. 25J 2017)
(“SSR l6-3p”); mm 20 C.F.R. § 404.1529.‘l in Craig v. Chater, the Fourth Cir-cuit
addressed the two-part test for evaluating a claimant’s statements about symptoms _C_r_aig, 76
F.Bd at 594-95. “First, there must be objective medical evidence showing ‘the existence of a
medical impairment(s) which results from anatomical, physiological, or psychological
abnormalities and which could reasonably be expected to produce the pain or other symptoms
alleged.”’ iud at 594 (citing 20 C.F.R. § 404.1529(b)). if the AL_j determines that such an
impairment exists, the second part of the test then requires him to consider ali available l
evidence, including Plaintiftj s statements about his pain, in order to evaluate “the intensity and
persistence of the claimant’s pain, and the extent to which it affects [his] ability to wor .”
Q@g, 76 F.Z’)d at 595. ‘

This approach facilitates the AL]’s ultimate goal, which is to accurately determine the
extent to which Plaintiff’s pain or other symptoms limit his ability to perform basic work
activities Relevant evidence for this inquiry includes Plaintiff’s “medical histoiy, medical
signs, and laboratory findings” gmig, 76 li.3d at 595, as well as the following factors set out in

20 c.s.R. §§ 404.1529(¢)(3);

 

4 Social Security Ruling 16-3p eliminated use of the term “credibility” in reference to symptom
evaluation, effective March 28, 2016. The Social Security Adrninisttation has clarified that Social Security
Administration adjudicators “will apply this ruling when we make determinations and decisions on or after
March 23, 2016” and that “lw]hen a Federal court reviews our final decision in a claim, we expect the court will
review the final decision using the rules that were in effect at the time we issued the decision under review.”
Soc. Sec. Ruling 16-3p, 2017 WL 510304, at *1, 13 n.27 (Oct. 25, 2017). Because the AL]’s decision in this case
was issued on February 27, 2017, after March 28, 2016, Social Security Ruiing 16-3p applies to it.

7

(i) [Plaintiff°sl daily activities;

l (ii) The location, duration, frequency, and intensity of [Plaintiff’s] pain or other
symptoms;

(iii) Precipitating and aggravating factors;

(iv) 'i"he type, dosage, effectiveness, and side effects of any medication [Plaintiff]
tal<e[s] or [has] taken to alleviate [his] pain or other symptoms;

(v) 'I`reatment, other than medication, Plaintift] receive[s] or [has] received for
relief of [his] pain or other symptoms;

(vi) Any measures [Piaintiff] use[s] or [has] used to relieve [her] pain or other
symptoms (e.g., lying flat on [his] back, standing for 15 to 20 minutes every

hour, sleeping on a board, etc.); and

(vii) Other factors concerning [Plaintift’s] functional limitations and restrictions
due to pain or other symptoms

Where the AL_] has considered these factors and has heard Plaintiff’s testimony and observed
his demeanor, the A_L]’s determination is entitled to deference w Shively v. Heclder, 739
F.2d 987, 989 (4th Cir. 1984).

Here, the AL] determined that Plainn`ff’s “medically determinable impairments,”
. including peripheral vascular disease, gastritis, and gastrointestinal hemorrhage, c‘could
reasonably be expected to cause in general the alleged symptoms and limitations,” but that
“the extent of those symptoms and limitations [is] not supported by medically acceptable
clinical and diagnostic techniques” or “by the records of the treating and examining healthcare
professionals.”' Cl`r_. at 19.) Therefore, Plaintiff’s challenge hinges on step two of the @g
analysis lt is undisputed that at step two, the AL] should not reject a claimant’s statements
“about the intensity and persistence of [his] pain or other symptoms or about the effect [his]

symptoms have on [his] ability to work solely because the available objective medical evidence

does not substantiate [his] statements.” 20 C.F.R. § 404.1529(€)(2). Thus, “subjective evidence
of pain intensity cannot be discounted Solely based on objective medical Bndings.” M
Berryhill, 858 F.?)d 858, 866 (4th Cir. 2017). However, it is also undisputed that a plainan s
“symptoms, including pain, will be determined to diminish [his] capacity for basic work
activities [only] to the extent that [his] alleged functional limitations and restrictions due to
symptoms, such as pain, can reasonably be accepted as consistent with the objective medical
evidence and other evidence.” 20 C.F.R. § 404.1529©(4). Thus, objective medical evidence .
and other evidence in the record are “crucial to evaluating the intensity and persistence of a
clairnant’s pain and the extent to which it impairs [his] ability to worlr.’i @, 45§l_F.3d at
565 n.3 (quoting Cmig, 76 F.?)d at 595). “Although a claimant’s allegations about [his] pain
may not be discredited solely because they are not substantiated by objective evidence of the
pain itself or its severity, they need not be accepted to the extent they are inconsistent with the
available evidence, including objective evidence of the underlying impairment, and the extent
to which that impairment can reasonably be expected to cause the pain the claimant alleges

[he] suffers.” ld.; see also SSR 16~3p (“[O]bjective medical evidence is a useful indicator to

 

 

help make reasonable conclusions about the intensity and persistence of symptoms, including
the effects those symptoms may have on the ability to perform work~related activities.”).
According to the regulatory guidance:

if an individual’s statements about the intensity, persistence, and limiting effects
of symptoms are consistent with the objective medical evidence and the other
evidence of record, we will determine that the individual’s symptoms are more
likely to reduce his or her capacities to perform work-related activities . . . In
contrast, if an individual’s statements about the intensity, persistence, and
limiting effects of symptoms are inconsistent with the objective medical
evidence and the other evidence, we will determine that the individual’s

symptoms are less likely to reduce his or her capacities to perform work~related
activities

SSR 16-3p.

Here, Plaintiff challenges the AL]’s evaluation of his subjective complaints based on a
single statement in the administrative decision At step five of the process, the AL] observed
that, “because it would be speculative, the undersigned declines to find with specificity the
extent to which [Plaintiff."s] productivity is reduced by his physical impairments and pain.”
(Tr. at 27.) .Plaintiff notes that an identical statement was identitied as erroneous in l\/iullen v.
Berryhill, l\lo. 4:16-CV-27-BO, 2017 WL 3412142, at *5 (E`..D.N.C. Aug. 8, 2017). fn that
case, the court found that “this statement is contrary to the Al_.]’s obligations because, as the
_ Fourth Circuit noted in MaLi-:), “a claimant’s pain and residual functional capacity are not

separate assessments to be compared with each other RatherJ an AL] is required to consider

 

a claimant’s pain as part of his analysis of residual functional capacity.” l_d. (citing l\/lascio, 780
F.?)d at 639). in M_ulli_n, the court noted that the “speculative” statement, coupled with a‘lack
of further explanation in the record, created a level of ambiguity that “would normally warrant
remand,” although the remand in that case was ultimately based on other errors regarding the
claimant’s mental limitations 2017 WL 3412142, at *5. in the present case, however, the
statement in question did not pertain to the AL_]’s RFC analysis lnstead, at step live of the
sequential analysis, the AL] declined to speculate as to the exact productivity percentage
Plaintiff could maintain in an 8-hour workday, but found more generally that the record
supported the conclusion that Plaintiff’s symptoms were not so extreme as to cause him to
fall below the average, minimum productivity ranges for competitive employment, as opined

by vocational experts Tr. at 27.) Specifically, the AL] noted at step five that:

10

The vocational expert opined that a minimum of 85% productivity in an 8 hour
worlrday, not including the typical morning, lunch, and afternoon breaks is
required to sustain unskilled competitive employment fhe vocational expert
also opined that a person could miss up to 1 workday a month and still maintain .
competitive employment

. The majority of the vocational experts have opined that 90 to 95% is the
minimum. Vocational expert testimony on toleration of missed worltdays varies
widely, but averages l to 1.5 worl§;days a month. . . .

Because it would be speculative, the undersigned declines to ind with specificity

the extent to which [Plaintiff’s] productivity capacity is reduced by his physical

and mental impairments and pain, or how many workdays a month [Plaintiff]

would .miss. The undersigned does not find that the record supports the

conclusion that the impairments’ symptoms are so extreme as to cause

[Plainde to fall below the average ranges discussed ahove.
(Tr. at 26-27.) in making these observations the ALJ did not fail to consider Plaintiff’s pain
in setting the RFC, as Plaintiff alleges lnstead, at step five, the AL] simply observed the range
of vocational expert testimony on productivity capacity as a percent of the workday, and
concluded that the record did not support the conclusion that Plaintift’s productivity would
fall below the 90 to 95% average range, and thus there was no need to speculate as to an exact

productivity percentage between 90% and lOO%.

Moreover, unlike the decision in l\/lullin, the _AL] included substantial explanation

 

regarding the assessment of Plaintiff’ s symptoms and the impact of those symptoms on his
ability to work, as part of setting the RFC at step four (Tr. at 18-24.) The AL] noted that
Plaintiff had various surgeries from 2010 to 2013, but his records reflected generally good

recovery, and 2015 imaging showed no significant interval change and his doctor felt Plaintiff

11

was “doing well overall.” CTr. at 19-20.)5 The AL] then made the following conclusions

based on the overall evidence of record:
The severity of [Plaintiff’s] allegations regarding his exertional abilities are
inconsistent with the record |:Plaintiff] walks without assistance Outside of
August 2013, decreased balance is only in the treatment records as [Plaintiffs]
subjective statements regarding his symptoms While there is evidence
[Plaintiff] does elevate his legs, the undersigned found no suggestion that this
was at the recommendation of a medical professional At an appointment in
October 2016, Eric Gon~Chee Poon, M.D., wrote that [Plaintiff] claimed he
was previously told [] that his leg pain would be relieved by putting up his legs
[Plaintiff] asked f)r. Poon to document this in the treatment records While Dr.
Poon did as [Plaintift] requested, and noted [Plaintiff’s] statement that he finds

elevating his legs helpful, the doctor did not suggest this was medically necessary
or recommended

(I`r. at 21.) The ALJ further noted that Plaintiff’ s new patient evaluation and the Duke
Neurology Clinic in May 2016 reflected that Plaintiff would be able to perform exertional and
postural activities well enough to function within the RFC, as evidenced by clinical findings
(l`r. at 21, 1048.) Thus, the AL]’s decision includes substantial analysis of Plaintiff’s
complaints in light of the overall evidence, and sets out the basis for the AL]’s conclusions
included in the RFC.

Plaintiff specifically challenges the AL]’s decision to discount Plaintiff’s subjective
complaints regarding his need to elevate his legs However, the AL] discussed that issue in
detail and specifically set out the basis for the determination, as set out above (Tr. at 21.)

l\/loreover, the AL] addressed that issue again in discussing the vocational expert testimony

 

5 Plaintiff’s physician, Dr. Cox, observed that he suspected Plaintiff would need further repair of
aneurysmal segments “at some point,” and recommended that Plaintiff be set for “re“scan in a year.” (Tr, at
1004). At the scan in December 2015, the impression reflected “mi_nimal mild mural calciflcaiions of the
vessels” with “some mild wall thickening” but “overall no significant interval change” and “there likely is some
relatively slower flow in the runoff vessels to the right foot compared to the left which is also a stable Ending.”
(’n. ar isos.)

12

At the hearing, Plaintiff’ s representative posed a hypothetical to the vocational expert, and the
vocational expert agreed that if it was necessary for an individual to elevate his legs at or above
waist height for two to four minutes every hourJ it would be difficult for the individual to _be
productive and this requirement would be “work preclusive.” (Tr. at 72-73.) ln his decision,
the AL] specifically addressed this testimony as follows:

'l`he undersigned declines to adopt the limitation the representative posed in the

hypothetical given to the vocational expert 'l`his is because it is not supported

by the documentary record, and in particular the medical evidence, and claimant

testimony alone is inadequate to support such a restrictive limitation
(Tr. at 25.) As the AL] explained, there is no evidence that leg elevation was ever
recommended by a healthcare provider, let alone required, and Plaintiff fails to refute this
(§e_e Tr. at 21.) Plaintiff fails to point to any other way in which a more favorable evaluation
of his subjective statements could conceivably have altered his RFC or the outcome of his
case.6 j‘tccordinglyJ the Court finds no basis for remand. l

B. Concenttadon, persistence, and pace

Plaintiff next argues that his RFC` fails to properly account for his moderate limitations
in concentration, persistence, and pace. ln M@, the Fourtli Circuit explained that where,
as here, such limitations are reflected at step three, the AL] should address those limitations

in assessing the RFC or should explain why the limitations do not affect the claimant’s ability

to work. The Fourth Circuit specincally held that “an AL] does not account for a claimant’s

 

5 Plaintiff notes that he needs to divide his time between sitting, standing, and elevating his legs, and
that the AL] “did not address [Plaintift°s] testimony about his inability to stand in one place.” (Pl.’s Br. §Doc.
#lZl at 8). lt is not clear if Plaintiff is raising this as a separate basis for remand I-Iowever, the AL} considered
Plaintift°s testimony in light of the record as a whole, as set out above._ Moreover, vocational expert testimony
at step five indicated that ali of the jobs identified in the present case can be performed with a sit/ stand option
(Tr. at 71). Therefore, any error in this respect is harmless

13

limitations in concennation, persistence, and pace by restricting the hypothetical question to
simple, routine tasks or unskilled work.” 780 F.§d at 638 (quotation omitted). This is because
“the ability to perform simple tasks differs from the ability to stay on task. Only the latter
limitation would account for a claimant’s limitation in concentration, persistence, or pace.”
ld_. The Fourth Circuit further noted that
[p]erhaps the _AL_`[ can explain why Mascio’s moderate limitation in
concentration, persistence, or pace at step three does not translate into a
limitation in Mascio’s residual functional capacity. For example, the ALJ may
find that the concentrationJ persistence, or pace limitation does not affect
Mascio’s ability to work, in which case it would have been appropriate to
exclude it from the hypothetical tendered to the vocational expert But because
the AL] here gave no explanation, a remand is in order.
l_d; (internal citation omitted).
i-lere, as in l\/iascio, the AL_] found moderate limitations in concentration, persistence,
or pace at step three of the sequential analysis Speciflcally, the _AL] found:
With regard to concentrating, persisting, or maintaining pace, the claimant has
moderate limitations The claimant has reported subjective symptoms of
diminished concentration On mental status exam, the claimant has at times
shown overactive attention and concentration, but his attention -span is
generally within normal limits While the record shows that the impairments’
symptoms significantly interfere with his ability to sustain focused attention and
to stay on task at a sustained rate§ they do not do so in a marked manner
('l"r. at 16.) Later in the sequential analysis, the AL] formulated a mental RFC limiting Plaintiff
to simple, routine, and repetitive work, which he further defined as work which “recjuires little
or no judgment; requires little specific vocational preparation and can he learned on'the job

within thirty days; does not provide work skiiis; and has no more than frequent changes in

core work duties.” (Tr. at l'?.) Significantly, the AL] further found that Plaintiff “can perform

14

goal"oriented rather than production»oriented work (i.e., the performance of work tasks in
allotted time is more important than the pace at which the work tasks are performed)r.” (ldu)

Plaintiff now argues that the RFC restriction to simple, routine, repetitive tasks in a
work environment that is “goal-oriented rather than production~oriented wor ” fails to
adequately address his moderate limitations in concentrationJ persistence, or pace. ln
response, Defendant notes that other decisions in this District specifically addressed the issue
of whether such restrictions adequately account for moderate limitations in concentration,
persistence, or pace. §e_e Grant v. Colvin, No. l:lf)CVSlS, 2016 WL 40076{)6, at *6-9
(M.D.N.C. ]uly 26, 2016),' Bi_:yan-Tharpe v. Colvin, No. l:lSCVOOZ'l'Z, 2016 WL 4079532 at
*7 (M.D.N.C. july 29, 2016). ln _(_}Bt, the court undertook an in-depth analysis of the case
law from other circuits underpinning the Fourth Circuit’s decision in MLcio_. After
“review[ing] how those appellate courts(and_ district courts within those circuits) have ruled
in cases involving a moderate limitation in CPP and a restriction to non-production work in
the mental -RFC,” the court concluded that “the weight of authority in the circuits that
rendered the rulings undergirding the Fourth Circuit’s holding in Mcio supports the view .
that the non-production restriction . . . sufficiently accounts for [a Vclairnant’s] moderate

limitation in CPP.” Grant, at *7, *9.

 

Plaintiff nevertheless contends that this Court should instead conclude that the
limitation to non-production work does not sufficiently address moderate limitations in
concentration, persistence, and pace. However, in the present case, the AL] not only included

the limitation to “goal-oriented rather than production~oriented work”, but also specifically

15

explained the decision in this case. As previously noted in other cases in this District, the

Fourth Circuit’s decision in l\/lascio

 

“does not broadly dictate that a claimant’s moderate impairment in
concentration, persistence, or pace always translates into a limitation in the
RFC. Rather, l\/lascio underscores the Als]’s duty to adequately review the
evidence and explain the decision . . .

An AL] may account for a claimant’s limitation with concentration, persistence,

or pace by restricting the claimant to simple, routine, unskilled work where the

record supports this conclusion, either through physician testimony, medical

source statements, consultative examinations, or other evidence that is

sufficiently evident to the reviewing court.”
Tolbert v. Colvin, 1:15CV437, 2016 WL 6956629, at *8 (M.D.N.C.\ Nov. 28, 2016) (finding
that Rl'*`C limitations to “simple, routine, repetitive tasks with simple, short instructionsJ in a
job that required making only simple, work-related decisions, involved few workplace changes,
and required only frequent contact with_supervisors, co-workers, or the public” sufficiently
accounted for a Plaintiff’s moderate limitations in concentration, persistence, or pace in light

of the AL]’s explanation throughout the administrative decision) (quoting jones v. Colvin, l\lo.

7:14CV00273, 2015 WL 5056784, at *10-12 (W.D. Va. Aug. 20, 2015))

 

in ass ease as in retreat an ALJ Sata¢i@say expand Wsy'i»iaaatrs mustang is
concentration, persistence, or pace were accounted for by the RFC. First, the AL] weighed
the evidence and made specific findings regarding P-laintiff’s abilities, and the AL] then
addressed Plaintiff’ s limitations and abilities by adopting an RFC that not only limited Plaintiff
to simple, routine, repetitive tasks, but also limited her to “goal-oriented rather than
' production~oriented worl<.” ln formulating the RFC, the AL] specifically discussed the

medical evidence and Plaintiff s limitations and abilities and ultimately concluded that:

16

Turning to the mental limitations, limiting the claimant to goal based work
reflects the effect of moderate limitation in concentration, persistence, and
maintaining pace. 'l`his will allow [Plaintiff] more discretion in selecting his
work pace. [Plaintiff’s] moderate limitations in understanding remembering, or
applying information; concentrating, persisting, or maintaining pace; and in
adapting and managing oneself inform the limitations in task complexity and
job changes, limiting him to simple and routine work.

(Tr. at 24.) Thus, the AL] not only adequately accounted for Piaintiff’s concentrationJ
persistence, and pace limitations in the RF‘C itself, but also provided additional explanations
and bases for doing so in the decision. 'l`his is sufficient to create the requisite “logical bridge,’J

and in these circumstances, there is no basis for a remand pursuant to l\/iascio. in shoit, unlike

 

in l\/[ascio, the instant AL] discussed the substantial record evidence and included a specific

 

explanation of how Plaintift° s moderate limitation at step three translated into additional RFC
restrictions Accordingly, the Court finds no error.
lT lS THEREFOR_E RECOMMENDED that the 'Commissioner’s decision finding
no disability be AFFIRMED, that Plaintiff’s Motion for ]udgment Reversing the
Cornmissioner [Doc. #11] he DENIED, that Defendant’s Motion for ]udgment on the
Pleadings [Doc. #14] be GRANTED, and that this action be DISMISSED with preindice..
This, the 20th day of Fehruary, 2019.

_/S/ lOi Rlizab€di Peake
United States l\/iagisttate ]udge

17

